Citation Nr: 1427732	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  10-16 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was filed in December 2007, a statement of the case was issued in March 2010, and a substantive appeal was received in April 2010.  In June 2012, the Veteran presented testimony at a Board hearing before the undersigned; a transcript is in the record.  This matter was previously remanded in November 2012 and September 2013 for further development.  The September 2013 decision denied the three other issues which had been on appeal, leaving only the hypertension issue in appellate status.


FINDING OF FACT

The Veteran's hypertension was not manifested in service, or within one year of discharge from service; it is not otherwise causally related to service.    


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).
      

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).   The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  An August 2007 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). 

VA also has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained available medical treatment records, afforded the Veteran physical examinations in January and November 2013, and afforded the Veteran the opportunity to give testimony before the Board. 

The Board finds that the most recent VA examination in November 2013 now properly addresses the critical questions at issue; it presents sufficient discussion of the pertinent history, clinical findings, medical principles, and expert determinations informed by review of the claims file such that it presents adequate and probative evidence in this case. All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.

The Board finds that the actions directed by the Board's prior remands have been adequately completed in this case.  In particular, the Board again notes that the November 2013 VA examination addresses the pertinent medical matters at issue in this case and presents probative evidence.  The medical opinions of record now adequately address all of the essential questions raised by the issue on appeal, in accordance with the prior Board remands.  The Board finds that the actions directed by the prior remands have been completed in substantial compliance with the terms and purposes of those directives.

A hearing before the undersigned was held in June 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing must (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, the undersigned clearly discussed the matter of identifying the issue on appeal.  The Veteran's representative and the undersigned asked questions to draw out the evidence that would help establish service connection for hypertension.  Additionally, the undersigned specifically confirmed that there were no available outstanding private treatment records that would assist the Veteran with his claim.   

Accordingly, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error; delaying this case further to send the Veteran a letter suggesting that he may submit evidence addressing the elements of his claim would be "an idle and useless formality."  NLRB v. Wyman-Gordon Co., 394 U.S. 759, 766 n.6 (1969). Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision at this time.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence of record included in the Veteran's electronic claims file, with an emphasis on the evidence relevant to this appeal.  As there is no need to discuss, in detail, every piece of evidence of record, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

The issue before the Board involves a claim of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency (a legal concept determining whether testimony may be heard and considered) and credibility (a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with features capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

In determining credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 6 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

There is no controversy that the Veteran is currently diagnosed with hypertension.  Accordingly, the Veteran has a current diagnosis and the remaining questions are whether there is evidence of an in-service occurrence of an injury or disease and whether there is medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.

The Veteran's January 1968 pre-induction examination showed a blood pressure reading of 116/72 and he denied high blood pressure in his pre-induction report of medical history.  The Board thus finds that the Veteran was sound on entry into service.  A September 1969 service treatment record (STR) notes a "[h]istory of hypertension," but blood pressure was not recorded at that time.  A separate September 1969 STR records the Veteran's blood pressure as 130/90.   The Veteran denied having or having had pain or pressure in his chest, palpitation or pounding heart, and high blood pressure on his service discharge examination in March 1970; his heart was normal and his blood pressure was 110/70 at that time.

Post-service treatment records show higher than normal blood pressure readings beginning in September 2002.  A review of the file indicates that hypertension may have been first diagnosed in October 2002.  On private evaluation in October 2005, the Veteran advised that he had hypertension for four years.

On January 2013 VA examination, the Veteran stated that he was told he had high blood pressure approximately one year after service, although he does not remember exactly when or whether he was put on medication right away.  The examiner noted one elevated blood pressure reading (130/90) in the Veteran's STRs but was unable to find further elevated readings.  She also noted that the Veteran stated that he did not have high blood pressure on separation examination.

On November 2013 VA examination, the examiner specifically noted the September 1969 blood pressure reading of 130/90 and concluded that no elevated blood pressure readings were recorded in service.  He further noted that the Veteran denied high blood pressure history on separation and that the earliest diagnosis of hypertension was in 2003.  (As discussed above, the Board notes that the Veteran's earliest diagnosis of hypertension may have been in October 2002.)

The examiner essentially opined that it was less likely than not that the Veteran's hypertension was incurred in or caused by service, or diagnosed within one year of service because there was no objective evidence to support a diagnosis of hypertension in service.  The examiner noted the STR that documented a "history" of hypertension but ultimately found that there was no noted treatment of hypertension in service or within one year after service.  

During the June 2012 Board hearing, the Veteran initially testified that he was diagnosed with hypertension entering the service.  Later, he testified that he was initially diagnosed with hypertension and began taking medication for such within a year after he was discharged from service.  He confirmed that records from the private physicians who diagnosed him with, and treated him for, hypertension are no longer available.

Turning first to the service treatment records, the Board finds that the one reference to a history of high blood pressure entered into service records more than a year after entry into service is not sufficient to rebut the presumption of soundness.  Moreover this reference alone is not sufficient to show that hypertension was manifested during service.  The VA examiner, after reviewing the service treatment records (which also included a recorded reading of 130/90 on one occasion) has offered a medical opinion that hypertension was not manifested during service.  It should be noted here that an isolated high blood pressure reading is not sufficient to show hypertension.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  The VA examiner's opinion is consistent with and supported by the fact that blood pressure was reported as 110/70 on separation examination; no hypertension was diagnosed, nor is there any indication that medical personnel suspected hypertension at that time.  Further, the Veteran denied having, or having had, high blood pressure at separation examination.   

The Board notes that the earliest record of a diagnosis of hypertension is in 2002 (more than 30 years post service).  The Veteran has provided differing accounts of when he was first diagnosed with hypertension, and the credibility of the assertions made by the Veteran regarding the onset of hypertension is therefore diminished.  Attempts to obtain supporting medical evidence from sources reported by the Veteran have not been successful.  Based on the current records, the Board finds that there is no competent and credible evidence that shows that the Veteran's hypertension was manifest in or related to service or manifest to a degree of 10 percent within one year of separation.  Accordingly, service connection on a presumptive or direct basis is not warranted.  

Based on the above, the Board finds that the preponderance of the evidence is against a grant of service connection, and the claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  In this case, there is no doubt to be resolved. The evidence weighs against the claim and the appeal is denied.


ORDER

Entitlement to service connection for hypertension is not warranted.  The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


